DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application and Claims Status
Applicant’s amendment and respond filed on 11/17/2021 are acknowledged and entered.

Claims 1, 4, 5, 11-17, 49-52, 54, 57, 61, 64, 66, and 67 were pending.  In the amendment as filed, applicants have amended claims 50, 52, 54, 57, 61, 64, 66, and 67; cancelled claims 1, 4, 5, 11-17, 49, and 51; and added claims 68-79.  Therefore, claims 50, 52, 54, 57, 61, 64, and 66-79 are currently pending and are under consideration in this Office Action.

Status of Claim(s) Objection(s) and /or Rejection(s)
The rejection of claim 5 under 35 U.S.C. 102(a)(1) as being anticipated by Tong et al. (PloS One, 2014, 9(6), e99513, pp. 1-8; cited in IDS filed on 02/28/2020) has been withdrawn in view of applicant’s cancellation of claim 5.

The rejection of claims 1, 4, 11-15, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Tong et al. (PloS One, 2014, 9(6), e99513, pp. 1-8; cited in IDS filed on 02/28/2020) has been withdrawn in light of applicant’s cancellation of claims 1, 4, 11-17, and 49.


The rejection of claims 1 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Dirk Vetter (US Patent application Publication 2018/0214411 A1; Effective Filing Date of 07/07/2015) has been withdrawn in view of applicant’s amendments of claim 50 and/or cancellation of claim 1.

However, it is relevant to note that since the process claims 52, 54, 57, 61, 64, and new claims 69-78 are eligible for rejoinder (see MPEP § 821.04), they are being examine for patentability under 37 CFR 1.104; and based on IDS filed on 11/18/2021 regarding copending Application No. 17/295,656 have prompted the following new ground(s) of rejections.

Information Disclosure Statement
The information disclosure statement (IDS) that was filed on 11/18/2021 has been reviewed as recorded in PTO-1449 form.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the PTO-1449 form.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

New Rejection(s)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 54, 57, 70, and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the “method of claim 54, wherein the infection comprises Candida albicans, Candida guilliermondii, Candida parapsilosis, Candida glabrata, Candida tropicalis, Candida dubliniensis, Candida auris, Staphylococcus aureus, Escherichia coli, Pseudomonas aeruginosa, Staphylococcus epidermidis, or a combination of two or more thereof”.  This limitation is vague and indefinite because it include the following claimed microorganisms, i.e. ‘Staphylococcus aureus, Escherichia coli, Pseudomonas aeruginosa, Staphylococcus epidermidis’.  These claimed microorganisms are all directed to bacteria.  Claim 54 for which claim 57 depends recites a “method of treating a fungal infection, preventing a fungal infection, treating formation of a fungal biofilm, preventing formation of a fungal biofilm, or a combination of two or more thereof in a subject in need, the method comprising administering to the subject the pharmaceutical composition of claim 50”.  Thus, claims In some embodiments of the methods described herein, the fungal infection is infection with a Candida species fungus, e.g., C. albicans” (see pg. 4, lines 1-2) and (ii) “In some embodiments, the bacterial cells that induce infection are one or a plurality of bacterial cells derived from or chosen from one or a plurality: Streptococcus pneumoniae, Bacillus spp, Listeria monocytogenes, Staphylococcus spp, and lactic acid bacteria, including Lactobacillus plantarum and Lactococcus lactis, and/or Streptococcus mutans” (see pg. 4, lines 5-9).  Accordingly, claims 54 and 57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim 71 recites the “method of claim 70, wherein the infection comprises Candida albicans, Candida guilliermondii, Candida parapsilosis, Candida glabrata, Candida tropicalis, Candida dubliniensis, Candida auris, Staphylococcus aureus, Escherichia coli, Pseudomonas aeruginosa, Staphylococcus epidermidis, or a combination of two or more thereof”.  This limitation is vague and indefinite because it include the following claimed microorganisms, i.e. ‘Staphylococcus aureus, Escherichia coli, Pseudomonas aeruginosa, Staphylococcus epidermidis’.  These claimed microorganisms are all directed to bacteria.  Claim 70 for which claim 71 depends recites a “method of treating a fungal infection, preventing a fungal infection, treating formation of a fungal biofilm, preventing formation of a fungal biofilm, or a combination of two or more thereof in a subject in need, the method comprising administering to the subject the pharmaceutical composition of claim 68”.  Therefore, In some embodiments of the methods described herein, the fungal infection is infection with a Candida species fungus, e.g., C. albicans” (see pg. 4, lines 1-2) and (ii) “In some embodiments, the bacterial cells that induce infection are one or a plurality of bacterial cells derived from or chosen from one or a plurality: Streptococcus pneumoniae, Bacillus spp, Listeria monocytogenes, Staphylococcus spp, and lactic acid bacteria, including Lactobacillus plantarum and Lactococcus lactis, and/or Streptococcus mutans” (see pg. 4, lines 5-9).  Consequently, claims 70 and 71 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 50 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 65, 66, and 69 of copending Application No. 17/295,656 (reference application; based on claims amendment filed on 12/01/2021 and hereinafter refers to as Nobile et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the composition of the instant claims 50 and 66 and the composition of claims 65, 66, and 69 of Nobile et al. have similar structural features.


17/295,656
50. A pharmaceutical composition comprising about 0.5% w/v of L-cysteine, about 0.5% w/v of L-glutamic acid, about 0.5% w/v of L-aspartic acid, and sterile saline.
65. A composition comprising at least two of cysteine, glutamic acid, aspartic acid, beta-alanine, 2-aminoadipic acid, cystathionine, ethanolamine, homocysteine, hydroxyproline, phosphoethanolamine, phosphoserine, or salts thereof, wherein each cysteine, glutamic acid, aspartic acid, beta-alanine, 2-aminoadipic acid, cystathionine, ethanolamine, homocysteine, hydroxyproline, phosphoethanolamine, phosphoserine, or salts thereof; wherein the at least two are each present in an amount from about 0.1 w/v% to about 5 w/v%; and wherein the composition is in the form of an intravenous formulation, a solution, or a douche.
66. The pharmaceutical composition of claim 50, further comprising glycerin.
66. The composition of claim 65, wherein the composition further comprises glycerin.

69. The composition of claim 65, wherein the composition comprises about 0.5 w/v% of cysteine or a salt thereof, about 0.5 w/v% of glutamic acid or a salt thereof, and about 0.5 w/v% of aspartic acid or a salt thereof.


While Nobile et al. do not explicitly claim ‘sterile saline’ as recited by instant claim 50, it is recognized in the pharmaceutical art that saline, i.e. sodium chloride, is widely used in a variety of parenteral and nonparenteral pharmaceutical formulations, where the primary use is to produce isotonic solutions; and its aqueous solutions can be sterilized by autoclaving or filtration (see Edited by Rowe et al., (2009), Handbook of Pharmaceutical Excipients (6th ed.), London: APhA, (PhP) Pharmaceutical Press., pp. 637-640; especially, para. 7 on pg. 637 and para. 11 on pg. 639).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include sterile saline in the composition of Nobile et al. because this type of excipient are generally use in ‘an intravenous formulation’ as recited by instant claim 65 of Nobile et al.  Consequently, in view of the claimed composition of Nobile et al. and the pharmaceutical art recognized knowledges, there would be a reasonable expectation .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 50, 64, 66, and 67 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 36, and 39-42 of copending Application No. 17/295,656 (reference application; based on claims amendment filed on 12/01/2021 and hereinafter refers to as Nobile et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 50, 64, 66, and 67 and the method of claims 1, 36, and 39-42 of Nobile et al. have similar method steps using a composition with similar structural features.
16/620,124
17/295,656
64. A method of preventing formation of a biofilm, disrupting an existing biofilm on a surface, or a combination thereof, the method comprising contacting the surface with an effective amount of the pharmaceutical composition of claim 50.
1. A method of inhibiting or disrupting biofilm on a surface, the method comprising contacting the surface with a composition; wherein the composition comprises: (i) one or more of a compound of formula (I) or a salt thereof; (ii) one or more of a compound of formula (II) or a salt thereof; or (iii) two or more of a compound of formula (I) or a salt thereof and a compound of formula (II) or a salt thereof; wherein the compound of formula (I) is: 
    PNG
    media_image1.png
    153
    198
    media_image1.png
    Greyscale
 wherein the compound of formula (II) is: 
    PNG
    media_image2.png
    76
    187
    media_image2.png
    Greyscale
wherein: …n and m are independently 0, 1, 2, 3, 4, or 5.
50. A pharmaceutical composition comprising about 0.5% w/v of L-
36. The method of claim 1, wherein the composition comprises about 0.5 w/v% of cysteine or a salt thereof, about 0.5 w/v% of 

39. The method of claim 1, wherein the composition further comprises a pharmaceutically acceptable carrier. 

40. The method of claim 39, wherein the pharmaceutically acceptable carrier is saline.
66. The pharmaceutical composition of claim 50, further comprising glycerin.
41. The method of claim 1, wherein the composition further comprises glycerin. 
67. The pharmaceutical composition of claim 66, comprising glycerin at a weight to volume percentage of from about 0.1 % to about 5.0%.
42. The method of claim 41, wherein the glycerin is present in an amount of about 0.1 w/v% to about 5 w/v%.


While Nobile et al. do not explicitly claim ‘sterile saline’ as recited by instant claim 50, it is recognized in the pharmaceutical art that saline, i.e. sodium chloride, is widely used in a variety of parenteral and nonparenteral pharmaceutical formulations, where the primary use is to produce isotonic solutions; and its aqueous solutions can be sterilized by autoclaving or filtration (see Edited by Rowe et al., (2009), Handbook of Pharmaceutical Excipients (6th ed.), London: APhA, (PhP) Pharmaceutical Press., pp. 637-640; especially, para. 7 on pg. 637 and para. 11 on pg. 639).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include sterile saline in the composition of Nobile et al. because Nobile et al. claim that the pharmaceutically acceptable carrier is saline (see Claim 40).  Therefore, in view of the claimed composition of Nobile et al. and the pharmaceutical art recognized knowledges, there would be a reasonable expectation of success to include sterile saline in the composition of Nobile et al.  Accordingly, the examined claims would be obvious over the claims of copending Application No. 17/295,656.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claims 68, 73, and 74 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 37, and 39-41 of copending Application No. 17/295,656 (reference application; based on claims amendment filed on 12/01/2021 and hereinafter refers to as Nobile et al.).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the method of the instant claims 68, 73, and 74 and the method of claims 1, 37, and 39-41 of Nobile et al. have similar method steps using a composition with similar structural features.
16/620,124
17/295,656
73. A method of preventing formation of a biofilm, disrupting an existing biofilm on a surface, or a combination thereof, the method comprising contacting the surface with an effective amount of the pharmaceutical composition of claim 68.
1. A method of inhibiting or disrupting biofilm on a surface, the method comprising contacting the surface with a composition; wherein the composition comprises: (i) one or more of a compound of formula (I) or a salt thereof; (ii) one or more of a compound of formula (II) or a salt thereof; or (iii) two or more of a compound of formula (I) or a salt thereof and a compound of formula (II) or a salt thereof; wherein the compound of formula (I) is: 
    PNG
    media_image1.png
    153
    198
    media_image1.png
    Greyscale
 wherein the compound of formula (II) is: 
    PNG
    media_image2.png
    76
    187
    media_image2.png
    Greyscale
wherein: …n and m are independently 0, 1, 2, 3, 4, or 5.
68. A pharmaceutical composition comprising about 0.4% w/v of L-cysteine, about 0.4% w/v of L-glutamic acid, about 0.4% w/v of L-aspartic acid, and sterile saline.
37. The method of claim 1, wherein the composition comprises about 0.4 w/v% of cysteine or a salt thereof, about 0.4 w/v% of glutamic acid or a salt thereof, and about 0.4 w/v% of aspartic acid or a salt thereof.

39. The method of claim 1, wherein the composition further comprises a pharmaceutically acceptable carrier. 

40. The method of claim 39, wherein the pharmaceutically acceptable carrier is saline.
74. The pharmaceutical composition of claim 68, further comprising glycerin.
41. The method of claim 1, wherein the composition further comprises glycerin. 


While Nobile et al. do not explicitly claim ‘sterile saline’ as recited by instant claim 68, it is recognized in the pharmaceutical art that saline, i.e. sodium chloride, is widely used in a variety of parenteral and nonparenteral pharmaceutical formulations, where the primary use is to produce isotonic solutions; and its aqueous solutions can be sterilized by autoclaving or filtration (see Edited by Rowe et al., (2009), Handbook of Pharmaceutical Excipients (6th ed.), London: APhA, (PhP) Pharmaceutical Press., pp. 637-640; especially, para. 7 on pg. 637 and para. 11 on pg. 639).  It would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include sterile saline in the composition of Nobile et al. because Nobile et al. claim that the pharmaceutically acceptable carrier is saline (see Claim 40).  Therefore, in view of the claimed composition of Nobile et al. and the pharmaceutical art recognized knowledges, there would be a reasonable expectation of success to include sterile saline in the composition of Nobile et al.  Accordingly, the examined claims would be obvious over the claims of copending Application No. 17/295,656.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 52, 61, 69, 72, and 75-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 79 is allowable.

Conclusion
Applicant’s submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 11/18/2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
January 11, 2022